

116 S250 IS: Jury Access for Capable Citizens and Equality in Service Selection Act of 2019
U.S. Senate
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 250IN THE SENATE OF THE UNITED STATESJanuary 29, 2019Mrs. Shaheen (for herself, Ms. Collins, Ms. Baldwin, Ms. Cortez Masto, Ms. Duckworth, Ms. Harris, Mr. Markey, Mrs. Murray, Mr. Sanders, Mr. Whitehouse, Mr. Carper, Mrs. Gillibrand, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to prohibit the exclusion of individuals from service on a
			 Federal jury on account of sexual orientation or gender identity.
	
 1.Short titleThis Act may be cited as the Jury Access for Capable Citizens and Equality in Service Selection Act of 2019 or the Jury ACCESS Act.
 2.Exclusion from Federal juries on account of sexual orientation or gender identity prohibitedSection 1862 of title 28, United States Code, is amended by inserting sexual orientation, gender identity, after sex,.